Citation Nr: 1709984	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin condition, to include as due to herbicide exposure.

4.  Entitlement to service connection for colon cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for liver cancer, to include as due to herbicide exposure.

6.  Entitlement to service connection for an acquired psychiatric disability, including PTSD, anxiety, and depression (also claimed as memory and cognitive problems), to include as secondary to chemotherapy treatment for the liver and/or colon cancer.

7.  Entitlement to service connection for a bilateral lower extremity disability (claimed as joint pain in legs and feet), to include as secondary to chemotherapy treatment for the liver and/or colon cancer.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his December 2011 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  The hearing was scheduled for July 27, 2012; however, the Veteran cancelled the hearing request.  See 38 C.F.R. § 20.704(e) (2016).


As concerning his claimed psychiatric disability, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, given the evidence of record reflecting various diagnostic impressions, including PTSD, anxiety, and depression, the Board has recharacterized this claim more broadly to encompass all psychiatric disorders.  See id.

The issues of entitlement to service connection for a skin condition, colon cancer, liver cancer, an acquired psychiatric disability, and joint pain in legs and feet, as well as the claim of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2016). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Because the Board is granting the claims for service connection for bilateral hearing loss and tinnitus, any procedural deficiency is not prejudicial to the Veteran.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus (as organic diseases of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The Veteran maintains that he has a current bilateral hearing loss disability and that he suffers from tinnitus, both of which are the direct result of noise exposure during active service.  He specifically asserts that he developed hearing loss and tinnitus during his active service as a result of his in-service exposure to concussive explosions and traumatic noise, including as the result of heavy artillery fire during his combat service in Vietnam.  See, e.g., October 2009 and July 2010 Statements in Support of Claim (on VA Form 21-4138); June 2012 Statement of Accredited Representative in Appealed Case (VA Form 646).  

In this case, the Veteran has been diagnosed with both bilateral sensorineural hearing loss and bilateral tinnitus on VA Examination.  See May 2010 VA Compensation and Pension Examination Report.  Additionally, the audiogram preformed in conjunction with this VA examination report confirms that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels greater than 40 decibels at 3000 and 4000 Hertz bilaterally.  See 38 C.F.R. § 3.385 (2016) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has indicated in statements adduced throughout the pendency of the claim that he sustained repeated exposure to concussive and traumatic noise due to heavy artillery fire during his active service, including specifically during combat in Vietnam.  See, e.g., July 2010 Statement in Support of Claim (on VA Form 21-4138); June 2012 Statement of Accredited Representative in Appealed Case (VA Form 646); April 2012 Vet Center Clinical Evaluation (reflecting the Veteran's reports of combat involvement).  In this regard, he is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See, too, White v. Illinois, 502 U.S. 346, 356 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  

Furthermore, the Veteran's Form DD-214 confirms that he was stationed in the Republic of Vietnam for nearly 18 months and that he was awarded several medals and recognitions for his service, including the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and the Army Commendation Medal with two Overseas Service bars.  These medals do not by themselves indicate that the Veteran engaged in combat with the enemy.  See VA Adjudication Procedures Manual (M21-1), Part IV, Subpart ii, Chapter 1, Section D.1.e (updated March 14, 2017).  However, his service personnel records reflect that he served in a combat support role as a field artilleryman with the D Battery, 5th Battalion, 16th Artillery, 4th Infantry Division, further supporting his assertions.  Accordingly, given the places, types, and circumstances of the Veteran's service, including his military occupation specialty as a field artilleryman and his extensive service in Vietnam, the Board finds the Veteran's statements concerning the nature of his service to be competent and credible.  See VAOPGCPREC 12-99 (October 18, 1999) (reflecting that, where there is no medal specifically indicating combat service, a determinations as to whether the Veteran engaged in combat should be made on a case-by-case basis); M21-1, Part III, Subpart iv, Chapter 4, Section H.6.b. (updated March 17, 2017) (reflecting that "[t]here are no limitations as to the type of evidence that may be accepted to confirm engagement in combat" and noting that "[a]ny evidence that is probative of (serves to establish the fact at issue) combat participation may be used to support a determination that a Veteran engaged in combat").  See also 38 U.S.C.A. § 1154(a) (West 2014) (Due consideration shall be given to the places, types, and circumstances of a Veteran's service.).  It is thus highly probable that he was engaged in combat as he described.  See 38 C.F.R. § 3.102.  Consequently, exposure to acoustic trauma is certainly consistent with the circumstances, conditions, and hardships of the Veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  As such, the Veteran's lay assertions of acoustic trauma are sufficient to establish in-service hazardous noise exposure.  Id.; see also Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  


Although the Veteran's entrance and separation examinations are silent for complaints and/or diagnoses of bilateral hearing loss and tinnitus, the Veteran has asserted in statements submitted throughout the pendency of the claim that he first experienced a hearing pathology, including decreased hearing acuity and tinnitus, during his active military service, and that his auditory symptoms have progressively worsened since that time.  See Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  In this regard, the Veteran is competent to report observing ringing in his ears and a decline in his hearing acuity during and since serving in combat in Vietnam, as hearing loss and tinnitus are conditions with "unique and readily identifiable features" that are "capable of lay observation."  See Jandreau, 492 F. 3d at 1376-77; see also Barr, 21 Vet. App. at 309.  Furthermore, audiometric testing performed in conjunction with the November 1969 separation examination documented a right ear puretone threshold of 25 decibels at 4000 Hz, which is indicative of some degree of hearing loss.  See November 1969 Report of Medical Examination; Hensley, 5 Vet. App. at 157 (reflecting that "the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss").  Accordingly, the Board finds the Veteran's statements concerning the in-service onset of his auditory symptomatology to be credible.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604   (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

There is thus competent and credible lay evidence of record that bilateral hearing loss and tinnitus occurred following acoustic trauma during the Veteran's active service and have continued to progress since that time.  See Reeves, 682 F.3d at 998-99 (holding that, in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the underlying injury).

The Board acknowledges that there is a negative etiological opinion of record in the form of the May 2010 VA audiological examination report; however, the Board declines to accept this opinion, as it failed to adequately address the medical evidence, discussed above, of an in-service auditory pathology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Significantly, while the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not due to military noise exposure, the examination report based the negative opinion solely upon the absence of documented in-service hearing loss, specifically finding that "NO hearing loss was noted at time of separation."  See May 2010 VA Compensation and Pension Examination Report (emphasis in original).  But see Hensley, 5 Vet. App. at 159 (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  This determination ignores the separation audiogram documenting a right ear puretone threshold of 25 decibels at 4000 Hz, which, as discussed, evidences some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.  The May 2010 VA examiner's opinion is therefore based on the inaccurate factual premise that the Veteran had normal hearing on separation.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  See, too, Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the May 2010 VA medical opinion forms an inadequate foundation upon which to base a denial of entitlement to service connection.


Rather, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral hearing loss, and also of additional bilateral ear pathology in the form of tinnitus, during and since his active service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (noting that, because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it); Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  See also Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and tinnitus and his service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board resolves all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt is resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



REMAND

The Board sincerely regrets the delay that inevitably will result from the remand of these remaining claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

Initially, the Board notes that documents associated with the claims file indicate that the Veteran may be in receipt of Social Security Administration (SSA) benefits, the award of which is based, at least in part, on consideration of the disabilities for which he is claiming service connection.  See, e.g., March 2010 VA SSA Inquiry (reflecting that the Veteran has a disability onset date of January 20, 2004); March 2010 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (reporting income in the form of disability benefits and noting that he is disabled because of his cancer residuals, including joint pain and psychiatric symptoms).  A review of the claims file does not show that VA attempted to obtain any of the Veteran's SSA records as part of his claim.  As the record reflects SSA records that may be outstanding and may be pertinent to the Veteran's claims, the Board must remand the remaining claims in order to obtain those records.  See 38 C.F.R. § 3.159 (c)(2) and (3) (2016); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (as long as a reasonable possibility exists that the SSA records are relevant to a Veteran's claim, VA is required to assist a Veteran in obtaining the identified records).

Furthermore, the Veteran has not been provided VA compensation examinations to evaluate his claimed skin condition, liver cancer, colon cancer, bilateral lower extremity joint pain, and psychiatric disorder.  

Significantly, the Veteran has asserted that service connection is warranted for liver cancer, colon cancer, and an unspecified skin disorder on the basis that these disabilities were related to his in-service exposure to Agent Orange.  The Veteran's service records show that he served on land in Vietnam during the Vietnam Era, and thus he is presumed to have been exposed to an herbicide agent, including Agent Orange.  See 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6) (2016).  VA has established a presumption of service connection for certain diseases found to be associated with herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The following diseases are deemed associated with herbicide exposure, under current VA law: AL amyloidosis; Chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes; Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary artery spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); Multiple myeloma; Non-Hodgkin's lymphoma, Parkinson's disease; Early-onset peripheral neuropathy; Porphyria cutanea tarda; Prostate cancer; Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and Soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), including Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; Malignant ganglioneuroma.  See 38 C.F.R. §§ 3.309(e) and Note 1.  Absent affirmative evidence to the contrary, such diseases will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  See U.S.C.A. §§ 501(a), 1113, 1116 (West 2014); 38 C.F.R. §§ 3.307 (d), 3.309(e). 

Here, liver cancer, colon cancer, and an unspecified skin disorder are not among those conditions listed above, for which presumptive service connection based on herbicide exposure is available.  See 38 C.F.R. § 3.309(e).  Importantly, while the Secretary of VA (Secretary) has concluded that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted, this conclusion is based solely on statistical analyses conducted by NAS.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,925 (Aug. 10, 2012) (hereinafter "Update"); see also Notice on Health Outcomes Not Associated with Exposure to Certain Herbicide Agents (hereinafter "Notice"), 75 Fed. Reg. 81332, 81333 (December 27, 2010); Notice, 72 Fed. Reg., 32395, 32407 (June 12, 2007).  These statistical analyses derived from population studies-and the Secretary's determinations as to whether a presumption for a given disease should be established based on NAS's reports-do not rule out the possibility of service connection based on direct scientific or medical evidence.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) ("To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.").  Indeed, the Secretary's Update and prior Notices specifically state that a determination that a positive association does not exist between a given disease and Agent Orange exposure does not preclude VA from granting service connection for any such disease if the evidence otherwise supports service connection.  See Update, 77 Fed. Reg. at 47924.

In other words, even if presumptive service connection for a disease associated with herbicide exposure is not available, service connection may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board therefore finds that VA examinations are necessary to assist in determining the nature and etiology of the Veteran's claimed colon cancer, liver cancer, and skin condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence of an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Furthermore, in light of the Veteran's assertions that his unidentified skin condition undergoes periods of remission and recurrence, VA must attempt to provide his VA skin examination during a period of recurrence, in order to determine the precise nature of his reported symptomatology, and if there is a relationship between any diagnosed pathology and his military service, including specifically his in-service exposure to herbicides..  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (concluding that an examination during a remission phase was inadequate because it did not "accurately reflect the elements of the present disability").  

Additionally, given the evidence indicating that the Veteran's bilateral lower extremity joint pain may be linked to his the chemotherapy treatment for his liver and colon cancer, this condition must also be evaluated.  See McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (stating that establishing secondary service connection requires evidence showing that a current disability was caused or aggravated by a service-connected disability).

As concerning the Veteran's claimed psychiatric condition, Vet Center treatment records reflect symptoms "indicative of PTSD" and note the Veteran's reports of psychologically stressful events, including during combat in Vietnam.  See May 2012 Vet Center Record (reflecting the Veteran's reports concerning his military history).  Importantly, in the case of any veteran who engaged in combat with the enemy during active service, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  Here, the Veteran's participation in combat has been established, as discussed in the decision above.  Moreover, the psychological stressors described by the Veteran are certainly consistent with the circumstances, conditions, and hardships of his service.  See May 2012 Vet Center Record.  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Reeves v. Shinseki, 682 F.3d 988, 998-99   (Fed. Cir. 2012) (holding that, in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the underlying injury).  Accordingly, a VA psychiatric examination is warranted to determine the nature and etiology of his claimed psychiatric disability.  See McLendon, 20 Vet. App. at 83 (2006).  

As the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain, especially since it appears that he has undergone private medical treatment for a number of his claimed conditions.  Any outstanding VA treatment records, including Vet Center records, should also be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).

Finally, the issue of entitlement to TDIU is dependent on the outcome of these claims, as the assignment of ratings to the claims granted herein, as well as any potential grant of the remanded issues, could result in a higher overall disability rating.  See 38 C.F.R. § 4.16 (a) (2015); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, after the RO has assigned ratings to the newly granted service connection claims and after it has completed the development requested herein, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Accordingly, the case is REMANDED for the following action:
 
1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf. Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Make arrangements to obtain all outstanding VA treatment records, to include all Vet Center treatment records (with any needed authorization), and associate them with the claims file.  In this regard, the Board notes that the record reflects that the Veteran has undergone treatment at various VA facilities, including VA Medical Centers and Outpatient Clinics in Tennessee and Alabama, and the Chattanooga, Tennessee Vet Center.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).

3.  Make arrangements to obtain the Veteran's SSA records, including all disability determinations, application materials, and associated medical records.

4.  After completion of the above development (directives #1-#3), schedule the Veteran for appropriate VA examination(s) to assist in determining the nature and etiology of his claimed skin disability, colon cancer, liver cancer, and bilateral lower extremity condition.  

The skin examination should be conducted during an exacerbation or active phase of the veteran's skin condition, if possible, in coordination with the Veteran, in order to accurately determine the nature and current severity of his skin condition.  

If the Veteran has a period of exacerbation of the disability before the VA examination can be scheduled, or if the examination cannot be scheduled in conjunction with an exacerbation, he should be advised of alternative ways to present evidence of the nature and severity of his service-connected skin condition, i.e., photographs.  

Efforts to schedule the Veteran for an examination during an active period of his recurrent skin condition must be documented, and such documentation associated with the claims file.

The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed.  All diagnostic testing or evaluation deemed necessary should be conducted and the results reported.

After eliciting a full history from the Veteran, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner(s) should diagnose and describe in detail all current disorders related to his claimed skin disability, carcinoma of the colon, carcinoma of the liver, and bilateral lower extremity condition found to be present.

As to each identified disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting his skin, colon, liver, and/or bilateral lower extremities had its clinical onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure.

*  The examiner(s) should note that the Veteran's exposure to Agent Orange is presumed by virtue of his service in Vietnam.  Additionally, the Board advises that the examiner(s) may not rely solely on the fact that a given disability is not on the presumptive list of diseases associated with herbicide exposure.  Rather, the evaluating clinician(s) must opine as to whether or not there is a direct relationship between any diagnosed condition and the Veteran's in-service herbicide exposure and must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are any other risk factors that might be the cause of the Veteran's disability, and whether the condition has manifested itself in an unusual manner.

Additionally, if, and only if, the Veteran's claimed carcinoma of the liver or colon is found to be related to the Veteran's period of active military service, the examiner(s) should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral lower extremity condition was either (a) caused by, or (b) aggravated by (that is, made permanently worse by) the Veteran's liver or colon carcinoma, to include the chemotherapy prescribed for the treatment of his cancer.  

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the Board emphasizes that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of any identified disability.  If the Veteran's reports regarding his history of symptoms of and treatment for any diagnosed disability are rejected, the examiner(s) must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Then, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his claimed psychiatric disability.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All diagnostic testing or evaluation deemed necessary should be conducted and the results reported.

After eliciting a full history from the Veteran, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should diagnose and describe in detail all current psychiatric disorders found to be present.

As to each identified disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current psychiatric had its clinical onset during active service or is related to any in-service disease, event, or injury.

*  The examiner should specifically consider and address the Vet Center records, discussed in the body of the REMAND above, reflecting the Veteran's reports of experiencing psychologically stressful in-service events and noting that his reported symptoms were "indicative of PTSD."  The examiner is advised that the occurrence of such events has been established by virtue of the combat presumption, as discussed in detail in the body of the remand above.  

Additionally, if, and only if, the Veteran's claimed carcinoma of the liver or colon is found to be related to the Veteran's period of active military service, the examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric condition was either (a) caused by, or (b) aggravated by (that is, made permanently worse by) the Veteran's liver or colon carcinoma, to include the chemotherapy prescribed for the treatment of his cancer.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the Board emphasizes that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of any identified disability.  If the Veteran's reports regarding his history of symptoms of and treatment for any diagnosed disability are rejected, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's claims on appeal, to include the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


